Exhibit 10.1

EXECUTION VERSION

SPECTRUM BRANDS, INC.

$250,000,000    6.125% Senior Notes due 2024

REGISTRATION RIGHTS AGREEMENT

December 4, 2014

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue,

New York, New York 10010

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

as representatives of the several Initial Purchasers

Ladies and Gentlemen:

Spectrum Brands, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to certain purchasers (the “Initial Purchasers”), for whom Credit
Suisse Securities (USA) LLC and Deutsche Bank Securities Inc. are acting as
representatives upon the terms set forth in a purchase agreement dated as of
December 1, 2014 (the “Purchase Agreement”), $250,000,000 aggregate principal
amount of its 6.125% Senior Notes due 2024 (the “Initial Securities”) to be
unconditionally guaranteed by the guarantors party hereto (the “Guarantors”).
The Initial Securities will be issued pursuant to an indenture, dated as of
December 4, 2014, (the “Indenture”) among the Company, the Guarantors and US
Bank National Association, as Trustee (the “Trustee”).

As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
the Company agrees with the Initial Purchasers, for the benefit of the holders
of the Initial Securities (including, without limitation, the Initial
Purchasers), the Exchange Securities (as defined below) and the Private Exchange
Securities (as defined below) (collectively the “Holders”), as follows:

1. Registered Exchange Offer. Unless not permitted by applicable law, the
Company and the Guarantors shall, at their own cost, prepare and file with the
Securities and Exchange Commission (the “Commission”), on or prior to 350 days
after the date of original issue of the Initial Securities (the “Issue Date”), a
registration statement (the “Exchange Offer Registration Statement”) on an
appropriate form under the Securities Act of 1933, as amended (the “Securities
Act”), with respect to a proposed offer (the “Registered Exchange Offer”) to the
Holders of Transfer Restricted Securities (as defined in Section 6 hereof), who
are not prohibited by any law or policy of the Commission from participating in
the Registered Exchange Offer, to issue and deliver to such Holders, in exchange
for the Initial Securities, a like aggregate principal amount of debt securities
(the “Exchange Securities”) issued under the Indenture and identical in all
material respects to such Initial Securities (except for the removal of transfer
restrictions relating to the Initial Securities and the provisions relating to
the matters described in Section 6 hereof) that would be registered under the
Securities Act. The Company and the Guarantors shall use their commercially
reasonable efforts to cause such Exchange Offer Registration



--------------------------------------------------------------------------------

Statement to become effective under the Securities Act as promptly as possible
and no later than 410 days after the Issue Date and shall keep the Exchange
Offer Registration Statement effective for not less than 30 days (or longer, if
required by applicable law) after the date notice of the Registered Exchange
Offer is mailed to the Holders (such period being called the “Exchange Offer
Registration Period”).

If the Company and the Guarantors commence the Registered Exchange Offer, the
Company and the Guarantors will be entitled to close the Registered Exchange
Offer 30 days after the commencement thereof provided that the Company and the
Guarantors have accepted all the Initial Securities theretofore validly tendered
and not validly withdrawn in accordance with the terms of the Registered
Exchange Offer.

Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company and the Guarantors shall promptly commence
the Registered Exchange Offer, it being the objective of such Registered
Exchange Offer to enable each Holder of Transfer Restricted Securities electing
to exchange the Initial Securities for Exchange Securities (assuming that such
Holder is not an affiliate of the Company within the meaning of the Securities
Act, acquires the Exchange Securities in the ordinary course of such Holder’s
business and has no arrangements with any person to participate in the
distribution of the Exchange Securities and is not prohibited by any law or
policy of the Commission from participating in the Registered Exchange Offer) to
trade such Exchange Securities from and after their receipt without any
limitations or restrictions under the Securities Act and without material
restrictions under the securities laws of the several states of the United
States.

The Company and the Guarantors acknowledge that, pursuant to current
interpretations by the Commission’s staff of Section 5 of the Securities Act, in
the absence of an applicable exemption therefrom, (i) each Holder which is a
broker-dealer electing to exchange Initial Securities, acquired for its own
account as a result of market making activities or other trading activities, for
Exchange Securities (an “Exchanging Dealer”), is required to deliver a
prospectus containing the information substantially in the form set forth in
(a) Annex A hereto on the cover, (b) Annex B hereto in the “Exchange Offer
Procedures” section and the “Purpose of the Exchange Offer” section, and
(c) Annex C hereto in the “Plan of Distribution” section of such prospectus in
connection with a sale of any such Exchange Securities received by such
Exchanging Dealer pursuant to the Registered Exchange Offer and (ii) if the
Initial Purchasers elect to sell Exchange Securities acquired in exchange for
Initial Securities constituting any portion of an unsold allotment they are
required to deliver a prospectus containing the information required by Items
507 or 508 of Regulation S-K under the Securities Act, as applicable, in
connection with such sale.

The Company and the Guarantors shall use their commercially reasonable efforts
to keep the Exchange Offer Registration Statement effective and to amend and
supplement the prospectus contained therein, in order to permit such prospectus
to be lawfully delivered by all persons subject to the prospectus delivery
requirements of the Securities Act for such period of time as such persons must
comply with such requirements in order to resell the Exchange Securities;
provided, however, that (i) in the case where such prospectus and any amendment
or supplement thereto must be delivered by an Exchanging Dealer or the Initial
Purchasers, such period shall be the lesser of 180 days and the date on which
all Exchanging Dealers and the

 

2



--------------------------------------------------------------------------------

Initial Purchasers have sold all Exchange Securities held by them (unless such
period is extended pursuant to Section 3(j) below) and (ii) the Company shall
make such prospectus and any amendment or supplement thereto, available to any
broker-dealer for use in connection with any resale of any Exchange Securities
for a period of not less than 90 days after the consummation of the Registered
Exchange Offer.

If, upon consummation of the Registered Exchange Offer, the Initial Purchasers
hold Initial Securities acquired by them as part of their initial distribution,
the Company and the Guarantors, simultaneously with the delivery of the Exchange
Securities pursuant to the Registered Exchange Offer, shall issue and deliver to
the Initial Purchasers upon the written request of the Initial Purchasers, in
exchange (the “Private Exchange”) for the Initial Securities held by the Initial
Purchasers, a like principal amount of debt securities issued under the
Indenture and identical in all material respects (including the existence of
restrictions on transfer under the Securities Act and the securities laws of the
several states of the United States, but excluding provisions relating to the
matters described in Section 6 hereof) to such Initial Securities (the “Private
Exchange Securities”). The Initial Securities, the Exchange Securities and the
Private Exchange Securities are herein collectively called the “Securities”.

In connection with the Registered Exchange Offer, the Company shall:

(a) mail or otherwise furnish to each Holder a copy of the prospectus forming
part of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal and related documents;

(b) keep the Registered Exchange Offer open for not less than 30 days (or
longer, if required by applicable law) after the date notice thereof is mailed
to the Holders;

(c) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan, The City of New York, which may be the
Trustee or an affiliate of the Trustee;

(d) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and

(e) otherwise comply with all applicable laws in all material respects.

As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, as the case may be, the Company shall:

(x) accept for exchange all the Initial Securities validly tendered and not
withdrawn pursuant to the Registered Exchange Offer and the Private Exchange;

(y) deliver to the Trustee for cancellation all the Initial Securities so
accepted for exchange; and

(z) cause the Trustee to authenticate and deliver promptly to each Holder of the
Initial Securities, Exchange Securities or Private Exchange Securities, as the
case may be, equal in principal amount to the Initial Securities of such Holder
so accepted for exchange.

 

3



--------------------------------------------------------------------------------

The Indenture will provide that the Exchange Securities will not be subject to
the transfer restrictions set forth in the Indenture and that all the Securities
will vote and consent together on all matters as one class and that none of the
Securities will have the right to vote or consent as a class separate from one
another on any matter.

Interest on each Exchange Security and Private Exchange Security issued pursuant
to the Registered Exchange Offer and in the Private Exchange will accrue from
the last interest payment date on which interest was paid on the Initial
Securities surrendered in exchange therefor or, if no interest has been paid on
the Initial Securities, from December 4, 2014.

Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Company that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) such Holder will have no
arrangements or understanding with any person to participate in the distribution
of the Initial Securities or the Exchange Securities within the meaning of the
Securities Act, (iii) such Holder is not an “affiliate,” as defined in Rule 405
of the Securities Act, of the Company or if it is an affiliate, such Holder will
comply with the registration and prospectus delivery requirements of the
Securities Act to the extent applicable, (iv) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Securities and (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities.

Notwithstanding any other provisions hereof, the Company and the Guarantors will
ensure that (i) any Exchange Offer Registration Statement and any amendment
thereto and any prospectus forming part thereof and any supplement thereto
complies in all material respects with the Securities Act and the rules and
regulations thereunder, (ii) any Exchange Offer Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) any prospectus forming part of any Exchange Offer Registration Statement,
and any supplement to such prospectus, does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

2. Shelf Registration. If, (i) because of any change in law or in applicable
interpretations thereof by the staff of the Commission, the Company and the
Guarantors are not permitted to effect a Registered Exchange Offer, and would
otherwise be required to effect a Registered Exchange Offer pursuant to Section
1 hereof, (ii) the Registered Exchange Offer is not consummated within 440 days
of the Issue Date and the Company would otherwise be

 

4



--------------------------------------------------------------------------------

required to effect a Registered Exchange Offer pursuant to Section 1 hereof,
(iii) any Holder so requests with respect to the Initial Securities (or the
Private Exchange Securities) not eligible to be exchanged for Exchange
Securities in the Registered Exchange Offer and held by it following
consummation of the Registered Exchange Offer or (iv) any Holder (other than an
Exchanging Dealer) is not eligible to participate in the Registered Exchange
Offer or, in the case of any Holder (other than an Exchanging Dealer) that
participates in the Registered Exchange Offer, such Holder may not resell the
Exchange Securities without delivering a prospectus, the Company and the
Guarantors shall take the following actions:

(a) The Company and the Guarantors shall, at their cost, as promptly as
practicable (but in no event more than 30 days after so required or requested
pursuant to this Section 2) file with the Commission and thereafter shall use
its commercially reasonable efforts to cause to be declared effective on or
prior to 90 days after such obligation arises (unless it becomes effective
automatically upon filing) a registration statement (the “Shelf Registration
Statement” and, together with the Exchange Offer Registration Statement, a
“Registration Statement”) on an appropriate form under the Securities Act
relating to the offer and sale of the Transfer Restricted Securities (as defined
in Section 6 hereof) by the Holders thereof from time to time in accordance with
the methods of distribution set forth in the Shelf Registration Statement and
Rule 415 under the Securities Act (hereinafter, the “Shelf Registration”);
provided, however, that no Holder (other than the Initial Purchasers) shall be
entitled to have the Securities held by it covered by such Shelf Registration
Statement unless such Holder agrees in writing to be bound by all the provisions
of this Agreement applicable to such Holder; provided, further, that in no event
shall the Company and the Guarantors be required to file such Shelf Registration
Statement prior to 350 days after the Issue Date.

(b) The Company and the Guarantors shall use their commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective in order
to permit the prospectus included therein to be lawfully delivered by the
Holders of the relevant Securities for a period of one year (or for such longer
period if extended pursuant to Section 3(j) or 3(v) below) after its effective
date or such shorter period that will terminate when all the Securities covered
by the Shelf Registration Statement have been sold pursuant thereto. The Company
and the Guarantors shall be deemed not to have used their commercially
reasonable efforts to keep the Shelf Registration Statement effective during the
requisite period if it voluntarily takes any action that would result in Holders
of Securities covered thereby not being able to offer and sell such Securities
during that period, unless such action is required by applicable law.

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company and the Guarantors shall cause the Shelf Registration Statement and the
related prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement, amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Securities Act
and the rules and regulations of the Commission and (ii) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.

 

5



--------------------------------------------------------------------------------

3. Registration Procedures. In connection with any Shelf Registration
contemplated by Section 2 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 1 hereof, the following provisions shall
apply:

(a) The Company and the Guarantors shall (i) furnish to the Initial Purchasers,
prior to the filing thereof with the Commission, a copy of the Registration
Statement and each amendment thereof and each supplement, if any, to the
prospectus included therein and, in the event that the Initial Purchasers (with
respect to any portion of an unsold allotment from the original offering) are
participating in the Registered Exchange Offer or the Shelf Registration
Statement, the Company and the Guarantors shall use their commercially
reasonable efforts to reflect in each such document, when so filed with the
Commission, such comments as the Initial Purchasers reasonably may propose in a
timely manner; (ii) include the information set forth in Annex A hereto on the
cover, in Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section and in Annex C hereto in the “Plan of
Distribution” section of the prospectus forming a part of the Exchange Offer
Registration Statement and include the information set forth in Annex D hereto
in the Letter of Transmittal delivered pursuant to the Registered Exchange
Offer; (iii) if requested by the Initial Purchasers, include the information
required by Items 507 or 508 of Regulation S-K under the Securities Act, as
applicable, in the prospectus forming a part of the Exchange Offer Registration
Statement; (iv) include within the prospectus contained in the Exchange Offer
Registration Statement a section entitled “Plan of Distribution,” reasonably
acceptable to the Initial Purchasers, which shall contain a summary statement of
the positions taken or policies made by the staff of the Commission with respect
to the potential “underwriter” status of any broker-dealer that is the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of Exchange Securities received by such
broker-dealer in the Registered Exchange Offer (a “Participating
Broker-Dealer”), whether such positions or policies have been publicly
disseminated by the staff of the Commission or such positions or policies, in
the reasonable judgment of the Initial Purchasers based upon advice of counsel
(which may be in-house counsel), represent the prevailing views of the staff of
the Commission; and (v) in the case of a Shelf Registration Statement, include
in the prospectus included in the Shelf Registration Statement (or, if permitted
by Commission Rule 430B(b), in a prospectus supplement that becomes a part
thereof pursuant to Commission Rule 430B(f)) that is delivered to any Holder
pursuant to Section 3(d) and (f), the names of the Holders, who propose to sell
Securities pursuant to the Shelf Registration Statement, as selling
securityholders.

 

6



--------------------------------------------------------------------------------

(b) The Company and the Guarantors shall give written notice to the Initial
Purchasers, the Holders of the Securities and any Participating Broker-Dealer
from whom the Company has received prior written notice that it will be a
Participating Broker-Dealer in the Registered Exchange Offer (which notice
pursuant to clauses (ii)-(v) hereof shall be accompanied by an instruction to
suspend the use of the prospectus until the requisite changes have been made):

(i) when the Registration Statement or any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

(ii) of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus included therein or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, of the issuance by the Commission of a notification of
objection to the use of the form on which the Registration Statement has been
filed, and of the happening of any event that causes the Company to become an
“ineligible issuer,” as defined in Commission Rule 405;

(iv) of the receipt by the Company, the Guarantors or their legal counsel of any
notification with respect to the suspension of the qualification of the
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and

(v) of the happening of any event that requires the Company or the Guarantors to
make changes in the Registration Statement or the prospectus in order that the
Registration Statement or the prospectus do not contain an untrue statement of a
material fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in
light of the circumstances under which they were made) not misleading.

(c) The Company and the Guarantors shall use their commercially reasonable
efforts to obtain the withdrawal at the earliest possible time, of any order
suspending the effectiveness of the Registration Statement.

(d) If not otherwise available on the Commission’s Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”), upon the written request of a Holder of
Securities included within the coverage of the Shelf Registration, the Company
and the Guarantors shall furnish, without charge, at least one copy of the Shelf
Registration Statement and any post-effective amendment or supplement thereto,
including financial statements and schedules, and, if such Holder so requests in
writing, all exhibits thereto (including those, if any, incorporated by
reference). The Company and the Guarantors shall not, without the prior consent
of the Initial Purchasers, make any offer relating to the Securities that would
constitute a “free writing prospectus,” as defined in Commission Rule 405. The
Initial Purchasers, each Holder of Securities and each Participant Broker-Dealer
shall not take any action that would result in the Company or the Guarantors
being required to file with the Commission a free writing prospectus prepared by
or on behalf of the Initial Purchaser, such Holder of Securities and such
Participant Broker-Dealer that otherwise would not be required to be filed by
the Company or the Guarantors thereunder, but for the action of the Initial
Purchaser, such Holder of Securities and such Participant Broker-Dealer.

 

7



--------------------------------------------------------------------------------

(e) If not otherwise available on EDGAR, upon the written request of any Holder,
Exchanging Dealer or the Initial Purchasers, the Company shall deliver to each
Exchanging Dealer and the Initial Purchasers, and to any other Holder who so
requests, without charge, at least one copy of the Exchange Offer Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules, and, if the Initial Purchasers or any such Holder
requests, all exhibits thereto (including those incorporated by reference).

(f) The Company and the Guarantors shall, during the period of effectiveness of
the Shelf Registration, deliver to each Holder of Securities included within the
coverage of the Shelf Registration, without charge, as many copies of the
prospectus (including each preliminary prospectus) included in the Shelf
Registration Statement and any amendment or supplement thereto as such person
may reasonably request. The Company and the Guarantors consent, subject to the
provisions of this Agreement, to the use of the prospectus or any amendment or
supplement thereto by each of the selling Holders of the Securities in
connection with the offering and sale of the Securities covered by the
prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.

(g) The Company and the Guarantors shall deliver to the Initial Purchasers, any
Exchanging Dealer, any Participating Broker-Dealer and such other persons
required to deliver a prospectus following the Registered Exchange Offer,
without charge, as many copies of the final prospectus included in the Exchange
Offer Registration Statement and any amendment or supplement thereto as such
persons may reasonably request. The Company and the Guarantors consent, subject
to the provisions of this Agreement, to the use of the prospectus or any
amendment or supplement thereto by the Initial Purchasers, if necessary, any
Participating Broker-Dealer and such other persons required to deliver a
prospectus following the Registered Exchange Offer in connection with the
offering and sale of the Exchange Securities covered by the prospectus, or any
amendment or supplement thereto, included in such Exchange Offer Registration
Statement.

(h) Prior to any public offering of the Securities, pursuant to any Registration
Statement, the Company and the Guarantors shall use their commercially
reasonable efforts to register or qualify or cooperate with the Holders of the
Securities included therein and their respective counsel in connection with the
registration or qualification of the Securities for offer and sale under the
securities or “blue sky” laws of such states of the United States as any Holder
of the Securities reasonably requests in writing and do any and all other acts
or things necessary or advisable to enable the offer and sale in such
jurisdictions of the Securities covered by such Registration Statement;
provided, however, that the Company and the Guarantors shall not be required to
(i) qualify generally to do business in any jurisdiction where it is not then so
qualified or (ii) take any action which would subject it to general service of
process or to taxation in any jurisdiction where it is not then so subject.

(i) The Company and the Guarantors shall cooperate with the Holders of the
Securities to facilitate the timely preparation and delivery of certificates
representing the

 

8



--------------------------------------------------------------------------------

Securities to be sold pursuant to any Registration Statement free of any
restrictive legends and in such denominations and registered in such names as
the Holders may request a reasonable period of time prior to sales of the
Securities pursuant to such Registration Statement.

(j) Upon the occurrence of any event contemplated by paragraphs (ii) through (v)
of Section 3(b) above during the period for which the Company and the Guarantors
are required to maintain an effective Registration Statement, the Company and
the Guarantors shall promptly prepare and file a post-effective amendment to the
Registration Statement or a supplement to the related prospectus and any other
required document so that, as thereafter delivered to Holders of the Securities
or purchasers of Securities, the prospectus will not contain an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. If the Company or the
Guarantors notify the Initial Purchasers, the Holders of the Securities and any
known Participating Broker-Dealer in accordance with paragraphs (ii)(ii) through
(v)(v) of Section 3(b) above to suspend the use of the prospectus until the
requisite changes to the prospectus have been made, then the Initial Purchasers,
the Holders of the Securities and any such Participating Broker-Dealers shall
suspend use of such prospectus (and shall keep confidential the cause of such
notice for so long as the cause is not otherwise publicly known), and the period
of effectiveness of the Shelf Registration Statement provided for in Section
2(b) above and the Exchange Offer Registration Statement provided for in Section
1 above shall each be extended by the number of days from and including the date
of the giving of such notice to and including the date when the Initial
Purchasers, the Holders of the Securities and any known Participating
Broker-Dealer shall have received such amended or supplemented prospectus
pursuant to this Section 3(j). Each Holder receiving a notice pursuant to
clauses (ii) through (v) of Section 3(b), hereby agrees that (unless prohibited
by applicable law or applicable document retention policy) it will either
(i) destroy all prospectuses, other than permanent file copies, then in such
Holder’s possession which have been replaced by the Company and the Guarantors
with more recently dated prospectuses or (ii) deliver to the Company all copies,
other than permanent file copies, then in such Holder’s possession of the
prospectus covering such Securities that was current at the time of receipt of
such notice.

(k) Not later than the effective date of the applicable Registration Statement,
the Company and the Guarantors will provide a CUSIP number for the Initial
Securities, the Exchange Securities or the Private Exchange Securities, as the
case may be, and provide the applicable trustee with printed certificates for
the Initial Securities, the Exchange Securities or the Private Exchange
Securities, as the case may be, in a form eligible for deposit with The
Depository Trust Company.

(l) The Company and the Guarantors will comply in all material respects with all
rules and regulations of the Commission to the extent and so long as they are
applicable to the Registered Exchange Offer or the Shelf Registration and will
make generally available to its security holders (or otherwise provide in
accordance with Section 11(a) of the Securities Act) an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act, no later than
45 days after the end of a 12-month

 

9



--------------------------------------------------------------------------------

period (or 90 days, if such period is a fiscal year) beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of the Registration Statement, which statement shall cover such 12-month period.

(m) The Company and the Guarantors shall cause the Indenture to be qualified
under the Trust Indenture Act of 1939, as amended, in a timely manner and
containing such changes, if any, as shall be necessary for such qualification.
In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Company and the Guarantors shall appoint a new
trustee thereunder pursuant to the applicable provisions of the Indenture.

(n) The Company may require each Holder of Securities to be sold pursuant to the
Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of the Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, and the Company may exclude from such registration the Securities of
any Holder that unreasonably fails to furnish such information within a
reasonable time after receiving such request.

(o) The Company and the Guarantors shall enter into such customary agreements
(including, if requested, an underwriting agreement in customary form) and take
all such other actions, if any, as any Holder of the Securities shall reasonably
request in order to facilitate the disposition of the Securities pursuant to any
Shelf Registration.

(p) In the case of any Shelf Registration, the Company and the Guarantors shall
(i) make reasonably available for inspection by the Holders of the Securities,
any underwriter participating in any disposition pursuant to the Shelf
Registration Statement and any attorney, accountant or other agent retained by
the Holders of the Securities or any such underwriter all relevant financial and
other records, pertinent corporate documents and properties of the Company and
the Guarantors and (ii) cause the Company’s and the Guarantors’ officers,
directors, employees, accountants and auditors to supply all relevant
information reasonably requested by the Holders of the Securities or any such
underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in each case, as shall be reasonably necessary to enable
such persons, to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering shall be coordinated on behalf of the
Initial Purchasers by you and on behalf of the other parties, by one counsel
designated by and on behalf of such other parties as described in Section 4
hereof; provided further that the conduct of the foregoing inspection and
information gathering shall be subject to the execution by all persons party to
such inspection and information gathering of a reasonable confidentiality
undertaking in customary form with respect to confidential and proprietary
information of the Company and the Guarantors.

(q) In the case of any Shelf Registration, the Company and the Guarantors, if
requested by any Holder of Securities covered thereby, shall cause (i) their
counsel to deliver an opinion and updates thereof relating to the Securities in
customary form addressed to such Holders and the managing underwriters, if any,
thereof and dated, in

 

10



--------------------------------------------------------------------------------

the case of the initial opinion, the effective date of such Shelf Registration
Statement (it being agreed that the matters to be covered by such opinion shall
include, without limitation, the due incorporation and good standing of the
Company and its subsidiaries; the qualification of the Company and its
subsidiaries to transact business as foreign corporations; the due
authorization, execution and delivery of the relevant agreement of the type
referred to in Section 3(o) hereof; the due authorization, execution,
authentication and issuance, and the validity and enforceability, of the
applicable Securities; the absence of governmental approvals required to be
obtained in connection with the Shelf Registration Statement, the offering and
sale of the applicable Securities, or any agreement of the type referred to in
Section 3(o) hereof; the compliance in all material respects as to form of such
Shelf Registration Statement and any documents incorporated by reference therein
and of the Indenture with the requirements of the Securities Act and the Trust
Indenture Act, respectively; and (A) as of the date of the opinion and as of the
effective date of the Shelf Registration Statement or most recent post-effective
amendment thereto, as the case may be, the absence from such Shelf Registration
Statement and the prospectus included therein, as then amended or supplemented,
and from any documents incorporated by reference therein and (B) as of an
applicable time identified by such Holders or managing underwriters, the absence
from such prospectus taken together with any other documents identified by such
Holders or managing underwriters, in the case of (A) and (B), of an untrue
statement of a material fact or the omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any such incorporated documents, in the light of the
circumstances existing at the time that such documents were filed with the
Commission under the Exchange Act); (ii) its officers to execute and deliver all
customary documents and certificates and updates thereof requested by any
underwriters of the applicable Securities and (iii) its independent public
accountants and the independent public accountants with respect to any other
entity for which financial information is provided in the Shelf Registration
Statement to provide to the selling Holders of the applicable Securities and any
underwriter therefor a comfort letter in customary form and covering matters of
the type customarily covered in comfort letters in connection with primary
underwritten offerings, subject to receipt of appropriate documentation as
contemplated, and only if permitted, by Statement of Auditing Standards No. 72.

(r) If a Registered Exchange Offer or a Private Exchange is to be consummated,
upon delivery of the Initial Securities by Holders to the Company (or to such
other Person as directed by the Company) in exchange for the Exchange Securities
or the Private Exchange Securities, as the case may be, the Company shall mark,
or cause to be marked, on the Initial Securities so exchanged that such Initial
Securities are being canceled in exchange for the Exchange Securities or the
Private Exchange Securities, as the case may be; in no event shall the Initial
Securities be marked as paid or otherwise satisfied.

(s) The Company and the Guarantors will use their commercially reasonable
efforts to (a) if the Initial Securities have been rated prior to the initial
sale of such Initial Securities, confirm such ratings will apply to the
Securities covered by a Registration Statement, or (b) if the Initial Securities
were not previously rated, cause the Securities

 

11



--------------------------------------------------------------------------------

covered by a Registration Statement to be rated with the appropriate rating
agencies, in each case, if so requested by Holders of a majority in aggregate
principal amount of Securities covered by such Registration Statement, or by the
managing underwriters, if any.

(t) In the event that any broker-dealer registered under the Exchange Act shall
underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules (the “Rules”) of the Financial Industry Regulatory
Authority, Inc. (“FINRA”)) thereof, whether as a Holder of such Securities or as
an underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company and the Guarantors will assist such
broker-dealer in complying with the requirements of such Rules, including,
without limitation, by (i) if such Rules, including Rule 5121, shall so require,
engaging a “qualified independent underwriter” (as defined in Rule 5121) to
participate in the preparation of the Registration Statement relating to such
Securities, to exercise usual standards of due diligence in respect thereto and,
if any portion of the offering contemplated by such Registration Statement is an
underwritten offering or is made through a placement or sales agent, to
recommend the yield of such Securities, (ii) indemnifying any such qualified
independent underwriter to the extent of the indemnification of underwriters
provided in Section 5 hereof and (iii) providing such information to such
broker-dealer as may be required in order for such broker-dealer to comply with
the requirements of the Rules.

(u) The Company and the Guarantors shall use their commercially reasonable
efforts to take all other steps necessary to effect the registration of the
Securities covered by a Registration Statement contemplated hereby.

(v) Each Holder and each Participating Broker-Dealer agrees by acquisition of
Initial Securities or Exchange Securities that, upon the Company providing
notice to such Holder or Participating Broker-Dealer, as the case may be, (x) of
the happening of any event of the kind described in paragraphs (ii)(ii) through
(v) of Section 3(b) hereof, or (y) that the Board of Directors of the Company
has resolved that the Company has a bona fide business purpose for doing so,
then, upon providing such notice (which shall refer to this Section 3(v)), the
Company may delay the filing or the effectiveness of the Exchange Offer
Registration Statement or the Shelf Registration Statement (if not then filed or
effective, as applicable) and shall not be required to maintain the
effectiveness thereof or amend or supplement the Exchange Offer Registration
Statement or the Shelf Registration Statement, in all cases, for a period (a
“Delay Period”) expiring upon the earlier to occur of (i) in the case of the
immediately preceding clause (x), such Holder’s or Participating Broker-Dealer’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 3(g) hereof or until it is advised in writing by the Company that the
use of the applicable prospectus may be resumed, and has received copies of any
amendments or supplements thereto or (ii) in the case of the immediately
preceding clause (y), the date which is the earlier of (A) the date on which
such business purpose ceases to interfere with the Company’s obligations to file
or maintain the effectiveness of any such Registration Statement pursuant to
this Agreement or (B) 60 days after the Company notifies the Holders of such
good faith determination. There shall

 

12



--------------------------------------------------------------------------------

not be more than 60 days of Delay Periods during any 12-month period. The period
of effectiveness of the Shelf Registration Statement provided for in Section
2(b) above and the Exchange Offer Registration Statement provided for in Section
1 above shall each be extended by a number of days equal to the number of days
during any Delay Period. Any Delay Period will not alter the obligations of the
Company to pay Additional Interest under the circumstances set forth in Section
6 hereof.

4. Registration Expenses. The Company and the Guarantors shall bear all fees and
expenses incurred in connection with the performance of its obligations under
Sections 1 through 3 hereof, whether or not the Registered Exchange Offer or a
Shelf Registration is filed or becomes effective, and, in the event of a Shelf
Registration, shall bear or reimburse the Holders of the Securities covered
thereby for the reasonable and documented fees and disbursements of one firm of
counsel designated by the Holders of a majority in principal amount of the
Initial Securities covered thereby to act as counsel for the Holders of the
Initial Securities in connection therewith.

5. Indemnification. (a) The Company and the Guarantors, jointly and severally,
agree to indemnify and hold harmless each Holder of the Securities, any
Participating Broker-Dealer and each person, if any, who controls such Holder or
such Participating Broker-Dealer within the meaning of the Securities Act or the
Exchange Act (each Holder, any Participating Broker-Dealer and such controlling
persons are referred to collectively as the “Indemnified Parties”) from and
against any losses, claims, damages or liabilities, joint or several, or any
actions in respect thereof (including, but not limited to, any losses, claims,
damages, liabilities or actions relating to purchases and sales of the
Securities) to which each Indemnified Party may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or “issuer free writing prospectus,” as defined
in Commission Rule 433 (“Issuer FWP”), relating to a Shelf Registration, or
arise out of, or are based upon, the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and shall reimburse, as incurred, the
Indemnified Parties for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, however, that the Company and
the Guarantors shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration
in reliance upon and in conformity with written information pertaining to such
Holder and furnished to the Company by or on behalf of such Holder specifically
for inclusion therein; provided further, however, that this indemnity agreement
will be in addition to any liability which the Company and the Guarantors may
otherwise have to such Indemnified Party. The Company and the Guarantors shall
also indemnify underwriters, their officers and directors and each person who
controls such underwriters within the meaning of the Securities Act or the
Exchange Act to the same extent as provided above with respect to the
indemnification of the Holders of the Securities if requested by such Holders.

 

13



--------------------------------------------------------------------------------

(b) Each Holder of the Securities and each Participating Broker-Dealer,
severally and not jointly, will indemnify and hold harmless the Company, the
Guarantors and each person, if any, who controls the Company or the Guarantors
within the meaning of the Securities Act or the Exchange Act from and against
any losses, claims, damages or liabilities or any actions in respect thereof, to
which the Company, the Guarantors or any such controlling person may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages, liabilities or actions arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
a Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or omission or
alleged untrue statement or omission was made in reliance upon and in conformity
with written information pertaining to such Holder or Participating
Broker-Dealer and furnished to the Company by or on behalf of such Holder or
Participating Broker-Dealer specifically for inclusion therein; and, subject to
the limitation set forth immediately preceding this clause, shall reimburse, as
incurred, the Company and the Guarantors for any legal or other expenses
reasonably incurred by the Company, the Guarantors or any such controlling
person in connection with investigating or defending any loss, claim, damage,
liability or action in respect thereof. This indemnity agreement will be in
addition to any liability which such Holder or Participating Broker-Dealer may
otherwise have to the Company, the Guarantors or any of their controlling
persons.

(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 5, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have under subsection (a) or (b) above except to the extent that it
has been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof the indemnifying party will not be
liable to such indemnified party under this Section 5 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof. In the event,
however, such indemnified party reasonably determines in its judgment based on
the advice of counsel that having common counsel would present such counsel with
a conflict of interest or if the defendants in or targets of any such action or
proceeding include both an indemnified party and the indemnifying party and such
indemnified party reasonably concludes that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or if the indemnifying
party fails to assume the defense of the action or proceeding or to employ
counsel reasonably satisfactory to such indemnified party in a timely manner,
then such indemnified party may employ separate

 

14



--------------------------------------------------------------------------------

counsel to represent or defend it in any such action or proceeding and the
indemnifying party will pay the reasonable and customary fees and disbursements
of such counsel. In no event shall the indemnifying parties be liable for the
reasonable fees and expenses of more than one counsel (together with appropriate
local counsel) at any time for all indemnified parties in connection with any
one action or separate but substantially similar or related actions arising in
the same jurisdiction out of the same general allegations or circumstances. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
(i) includes an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action, and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. No indemnifying party
shall be liable for any settlement or compromise of, or consent to the party of
judgment with respect to, any such action or claim effected without its consent
(which consent shall not be unreasonably withheld).

(d) If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or (b)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the exchange of the Securities, pursuant to
the Registered Exchange Offer, or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the indemnifying party or parties on
the one hand and the indemnified party on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
such Holder or such other indemnified party, as the case may be, on the other,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid by
an indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the subject of this subsection (d). Notwithstanding any other provision of this
Section 5(d), the Holders of the Securities shall not be required to contribute
any amount in excess of the amount by which the net proceeds received by such
Holders from the sale of the Securities pursuant to a Registration Statement
exceeds the amount of damages which such Holders have otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this paragraph (d), each person, if any, who controls such indemnified party
within the meaning of the Securities Act or the Exchange Act shall have the same
rights to contribution as such indemnified party and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act shall have the same rights to contribution as the Company.

 

15



--------------------------------------------------------------------------------

(e) The agreements contained in this Section 5 shall survive the sale of the
Securities pursuant to a Registration Statement and shall remain in full force
and effect, regardless of any termination or cancellation of this Agreement or
any investigation made by or on behalf of any indemnified party.

6. Additional Interest Under Certain Circumstances. (a) Additional interest (the
“Additional Interest”) with respect to the Initial Securities that are Transfer
Restricted Securities shall be assessed as follows if any of the following
events occur (each such event in clauses (i) through (iii) below a “Registration
Default”):

(i) The Company and the Guarantors fail to file any Registration Statement
required to be filed with the Commission pursuant to Section 1 hereof on or
prior to the applicable filing deadline;

(ii) The Registered Exchange Offer, if required, is not consummated or a Shelf
Registration Statement is required to be filed with the Commission pursuant to
Section 2 hereof, but does not become effective on or prior to the 90th day
following any of the events described in clauses (i), (ii), (iii) or (iv) of
Section 2; or

(iii) If after either an Exchange Offer Registration Statement or a Shelf
Registration Statement is declared (or becomes automatically) effective (A) such
Registration Statement thereafter ceases to be effective; or (B) such
Registration Statement or the related prospectus ceases to be usable (except as
permitted in paragraph (b)) in connection with resales of Securities during the
periods specified herein because either (1) any event occurs as a result of
which the related prospectus forming part of such Registration Statement would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein in the light of the circumstances
under which they were made not misleading or (2) it shall be necessary to amend
such Registration Statement or supplement the related prospectus, to comply with
the Securities Act or the Exchange Act or the respective rules thereunder.

Additional Interest shall accrue on the Initial Securities that are Transfer
Restricted Securities over and above the interest set forth in the title of such
Securities from and including the date on which any such Registration Default
shall occur to but excluding the date on which all such Registration Defaults
have been cured, at a rate of 0.25% per annum for the first 90-day period
immediately following the occurrence of a Registration Default, and such rate
will increase by an additional 0.25% per annum after such 90-day period, up to a
maximum of 0.50%, until such Registration Default has been cured.

(b) A Registration Default referred to in Section 6(a)(iii)(B) hereof shall be
deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not

 

16



--------------------------------------------------------------------------------

yet effective and needs to be declared effective to permit Holders to use the
related prospectus or (y) other material events, with respect to the Company or
the Guarantors that would need to be described in such Shelf Registration
Statement or the related prospectus and (ii) in the case of clause (y), the
Company or the Guarantors is proceeding promptly and in good faith to amend or
supplement such Shelf Registration Statement and related prospectus to describe
such events; provided, however, that in any case if such Registration Default
occurs for a continuous period in excess of 90 days, Additional Interest shall
be payable in accordance with the above paragraph from and after the 90th day
after such Registration Default initially occurs until such Registration Default
is cured.

(c) Any amounts of Additional Interest due pursuant to clause (i), (ii) or (iii)
of Section 6(a) above will be payable in cash on the regular interest payment
dates with respect to the Initial Securities that are Transfer Restricted
Securities. The amount of Additional Interest will be determined by multiplying
the applicable Additional Interest rate by the principal amount of the Initial
Securities that are Transfer Restricted Securities, multiplied by a fraction,
the numerator of which is the number of days such Additional Interest rate was
applicable during such period (determined on the basis of a 360-day year
comprised of twelve 30-day months), and the denominator of which is 360.

(d) “Transfer Restricted Securities” means each Security until (i) the date on
which such Transfer Restricted Security has been exchanged by a person other
than a broker-dealer for a freely transferable Exchange Security in the
Registered Exchange Offer, (ii) following the exchange by a broker-dealer in the
Registered Exchange Offer of an Initial Security for an Exchange Security, the
date on which such Exchange Security is sold to a purchaser who receives from
such broker-dealer on or prior to the date of such sale a copy of the prospectus
contained in the Exchange Offer Registration Statement or (iii) the date on
which such Security has been effectively registered under the Securities Act and
disposed of in accordance with the Shelf Registration Statement.

7. Rules 144 and 144A. The Company shall use its commercially reasonable efforts
to file the reports required to be filed by it under the Securities Act and the
Exchange Act in a timely manner and, if at any time the Company is not required
to file such reports, it will, upon the request of any Holder of Initial
Securities that are restricted securities within the meaning of Rule 144 and are
not saleable pursuant to Rule 144(d) without the need for public information,
make publicly available other information so long as necessary to permit sales
of their securities pursuant to Rules 144 and 144A. The Company covenants that
it will take such further action as any Holder of Initial Securities may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Initial Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rules 144 and 144A
(including the requirements of Rule 144A(d)(4)). The Company will provide a copy
of this Agreement to prospective purchasers of Initial Securities identified to
the Company by the Initial Purchasers upon request. If the Company ceases to be
a reporting company under the Exchange Act, upon the request of any Holder of
Initial Securities, the Company shall deliver to such Holder a written statement
as to whether it has complied with such requirements. Notwithstanding the
foregoing, nothing in this Section 7 shall be deemed to require the Company to
register any of its securities pursuant to the Exchange Act.

 

17



--------------------------------------------------------------------------------

8. Underwritten Registrations. If any of the Transfer Restricted Securities
covered by any Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering (“Managing Underwriters”) will be selected by the
Holders of a majority in aggregate principal amount of such Transfer Restricted
Securities to be included in such offering, subject to the prior approval by the
Company, which approval will not be unreasonably withheld or delayed.

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

9. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Company and the Guarantors,
and the written consent of the Holders of a majority in principal amount of the
Transfer Restricted Securities affected by such amendment, modification,
supplement, waiver or consents.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:

(1) if to a Holder of the Securities, at the most current address given by such
Holder to the Company.

(2) if to the Initial Purchasers:

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue,

New York, New York 10010

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Attention: Corporate Finance Department

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Ave

New York, NY 10017

Fax No.: 212-701-5077

Attention: John Meade

 

18



--------------------------------------------------------------------------------

(3) if to the Company, at its address as follows:

Spectrum Brands, Inc.

3001 Deming Way

Middleton, WI 53562

Fax No.: (608) 288-4485

Attention: General Counsel

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Fax No.: (212) 757-3990

Attention: Raphael M. Russo

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

(c) No Inconsistent Agreements. The Company and the Guarantors have not, as of
the date hereof, entered into, nor shall it, on or after the date hereof, enter
into, any agreement with respect to its securities that is inconsistent with the
rights granted to the Holders herein or otherwise conflicts with the provisions
hereof.

(d) Successors and Assigns. This Agreement shall be binding upon the Company,
the Guarantors and their successors and assigns.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

(h) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

 

19



--------------------------------------------------------------------------------

(i) Securities Held by the Company. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

20



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers, the Company and the Guarantors in accordance with its
terms.

 

Very truly yours, SPECTRUM BRANDS, INC. By:  

/s/ Nathan Fagre

  Name:   Nathan Fagre   Title:   Senior Vice President, Secretary and General
Counsel

GUARANTORS:

SB/RH HOLDINGS, LLC

APPLICA MEXICO HOLDINGS, INC.

BALDWIN HARDWARE CORPORATION

KWIKSET CORPORATION

DAI NENG US IMPORTS, LLC

LIQUID FENCE CO., INC.

NATIONAL MANUFACTURING CO.

NATIONAL MANUFACTURING, MEXICO A, LLC

NATIONAL MANUFACTURING, MEXICO B, LLC

NATIONAL OPENINGS, LLC

PRICE PFISTER, INC.

ROV HOLDING, INC.

ROV INTERNATIONAL HOLDINGS LLC

SCHULTZ COMPANY

TELL MANUFACTURING, INC.

TELL DOORS & WINDOWS, LLC

TELL SOURCING, INC.

UNITED INDUSTRIES CORPORATION

UNITED PET GROUP, INC.

WEISER LOCK CORPORATION

 

By:  

/s/ Nathan Fagre

  Name:   Nathan Fagre   Title:   Senior Vice President, Secretary, General
Counsel and/or Authorized Agent (as an officer of Spectrum Brands, Inc.)

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The foregoing Registration

Rights Agreement is hereby confirmed

and accepted as of the date first

above written.

CREDIT SUISSE SECURITIES (USA) LLC By:  

/s/ Bill Brenton

  Name:   Bill Brenton   Title:   Managing Director   Acting on its own behalf
and as a representative of the several Initial Purchasers

 

[Registration Rights Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC. By:  

/s/ Chris Dorsett

  Name:   Chris Dorsett   Title:   Director By:  

/s/ Scott Sartorius

  Name:   Scott Sartorius   Title:   Managing Director   Acting on its own
behalf and as a representative of the several Initial Purchasers

 

[Registration Rights Agreement]



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. The Letter
of Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Securities received in exchange for Initial Securities
where such Initial Securities were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Company has agreed
that, for a period of 180 days after the Expiration Date (as defined herein), it
will make this Prospectus available to any broker-dealer for use in connection
with any such resale. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Company has
agreed that, for a period of 180 days after the Expiration Date, it will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale. In addition, until             , 20    ,
all dealers effecting transactions in the Exchange Securities may be required to
deliver a prospectus.1

The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers. Exchange Securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Securities or a combination of
such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices. Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such broker-dealer or the purchasers of any such Exchange Securities. Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit on any
such resale of Exchange Securities and any commission or concessions received by
any such persons may be deemed to be underwriting compensation under the
Securities Act. The Letter of Transmittal states that, by acknowledging that it
will deliver and by delivering a prospectus, a broker-dealer will not be deemed
to admit that it is an “underwriter” within the meaning of the Securities Act.

For a period of 180 days after the Expiration Date, the Company will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal. The Company has agreed to pay all expenses incident to the
Exchange Offer (including the expenses of one counsel for the Holders of the
Securities) other than commissions or concessions of any brokers or dealers and
will indemnify the Holders of the Securities (including any broker-dealers)
against certain liabilities, including liabilities under the Securities Act.

 

1  In addition, the legend required by Item 502(e) of Regulation S-K will appear
on the back cover page of the Exchange Offer prospectus.



--------------------------------------------------------------------------------

ANNEX D

CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

  Name:  

 

    Address:  

 

     

 

 

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.